 



Exhibit 10.1

ASSET PURCHASE AGREEMENT

by and between

CAL DIVE INTERNATIONAL, INC.,

as Buyer,

and

TORCH OFFSHORE, INC.,

TORCH OFFSHORE L.L.C.,

and

TORCH EXPRESS, L.L.C.,

as Sellers

April 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Article I DEFINITIONS     1   Article II PURCHASE AND SALE OF
SUBJECT ASSETS; THE CLOSING     10  

  2.1   Sale and Purchase     10  

  2.2   Excluded Assets     10  

  2.3   Assumption of Liabilities     10  

  2.4   Excluded Liabilities     10  

  2.5   The Closing     11   Article III PURCHASE PRICE; SECURITY DEPOSIT     11
 

  3.1   Purchase Price     11  

  3.2   Security Deposit     11   Article IV CLOSING DELIVERIES     12  

  4.1   Closing Deliveries of Sellers     12  

  4.2   Closing Deliveries of Buyer     13   Article V REPRESENTATIONS OF BUYER
    13  

  5.1   Organization, Power and Status of Buyer     14  

  5.2   Authorization, Enforceability, Execution and Delivery     14  

  5.3   No Conflicts; Laws and Consents; No Default     14  

  5.4   Financing     14   Article VI REPRESENTATIONS OF SELLERS     15  

  6.1   Organization, Power and Status of Seller     15  

  6.2   Authorization, Enforceability, Execution and Delivery     15  

  6.3   No Conflicts; Laws and Consents; No Default     15  

  6.4   Taxes     16  

  6.5   Property; Title; Sufficiency     16  

  6.6   Legal Proceedings     17  

  6.7   Compliance with Laws; Permits     18  

  6.8   Environmental Matters     18  

  6.9   Assumed Contracts     19   Article VII SURVIVAL; EXCLUSION OF
WARRANTIES; NO ASSUMPTION OF LIABILITIES; EMPLOYEES     20  

  7.1   Survival     20  

 



--------------------------------------------------------------------------------



 



                 

  7.2   Exclusion of Warranties     20  

  7.3   No Assumption of Liabilities     20  

  7.4   No Obligation for Employees     21   Article VIII CONDITIONS TO CLOSING
    21  

  8.1   Buyer’s Conditions Precedent     21  

  8.2   Sellers’ Conditions Precedent     22   Article IX SELLERS’ BANKRUPTCY  
  23  

  9.1   Procedure for Approval of Transaction     23  

  9.2   Condition to Closing Relating to Bankruptcy     25   Article X
COVENANTS; TRANSFER OF TITLE AND DELIVERY OF VESSELS     26  

  10.1   Covenants with Respect to Conduct Prior to Closing     26  

  10.2   Transfer of Title     27  

  10.3   Inspections and Due Diligence     27  

  10.4   Notices; Time and Place of Delivery     28  

  10.5   Buyer Responsibilities Upon Delivery     28  

  10.6   Delivery Procedure     28  

  10.7   Spares, etc     28   Article XI TAXES     28  

  11.1   Responsibility for Taxes     28  

  11.2   Cooperation on Tax Matters     29  

  11.3   Preparation of Allocation Schedule     29   Article XII DISPUTE
RESOLUTION; SERVICE; GOVERNING LAW     30  

  12.1   Dispute Resolution; Service of Process; Waiver of Jury Trial     30  

  12.2   Governing Law     31   Article XIII TERMINATION     31  

  13.1   Termination     31  

  13.2   Procedure Upon Termination     32  

  13.3   Effect of Termination     32   Article XIV MISCELLANEOUS PROVISIONS    
33  

  14.1   Amendments and Waivers     33  

  14.2   Severability     33  

  14.3   Notices     33  

  14.4   Captions     34  

ii



--------------------------------------------------------------------------------



 



                 

  14.5   No Partnership     35  

  14.6   Counterparts; Delivery by Facsimile     35  

  14.7   General Interpretive Principles     35  

  14.8   Punitive, Consequential, and Special Damages     35  

  14.9   Further Assurances     35  

  14.10   Entire Agreement     36  

  14.12   Binding Effect; Assignment     36  

  14.13   Publicity     36  

Buyer’s Schedules

         
Schedule 5.3(a)
  —   Conflicts
Schedule 5.3(b)
  —   Consents and Approvals
 
       
Sellers’ Schedules
       
 
       
Schedule 6.3(a)
  —   Conflicts
Schedule 6.3(b)
  —   Consents and Approvals
Schedule 6.4
  —   Taxes
Schedule 6.5(b)
  —   Licensed Software
Schedule 6.6
  —   Legal Proceedings
Schedule 6.7(a)
  —   Compliance with Laws
Schedule 6.7(b)(i)
  —   Permits
Schedule 6.7(b)(ii)
  —   Exceptions to Permits
Schedule 6.8
  —   Environmental Matters

Exhibits

     
Exhibit A
  Subject Assets
Exhibit B
  Patents
Exhibit C
  Form of Bill of Sale
Exhibit D
  Form of Assignment and Assumption Agreement
Exhibit E
  Form of Patent Assignment
Exhibit F
  Form of Power of Attorney
Exhibit G
  Bidding Procedures
Exhibit H
  Form of Protocol of Delivery and Acceptance
Exhibit I
  Form of Escrow Agreement

iii



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT

     THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of
April 1, 2005 (the “Effective Date”), by and between Cal Dive International,
Inc., a Minnesota corporation (“Buyer”), and Torch Offshore, Inc., a Delaware
corporation (“Torch”), Torch Offshore, L.L.C., a Delaware limited liability
company (“Offshore”), and Torch Express, L.L.C., a Louisiana limited liability
company (“Express”, with Torch and Offshore, each a “Seller” and collectively,
“Sellers”). Buyer and each Seller are sometimes individually referred to as a
“Party” and collectively as the “Parties.”

W I T N E S S E T H:

          WHEREAS, Sellers are the owners of the eleven (11) marine vessels and
the related and associated assets thereto that are described on Exhibit A hereto
(the “Subject Assets”);

          WHEREAS, on January 7, 2005 (the “Petition Date”), Torch, Offshore and
Express petitioned the United States Bankruptcy Court for the Eastern District
of Louisiana for relief under chapter 11 of title 11 of the United States Code
(which such proceedings are being jointly administered under Case No. 05-10137
(“B”)); and

          WHEREAS, Sellers desire to sell, transfer and assign to Buyer or its
designated Affiliate or Affiliates, and Buyer desires to (or to cause its
designated Affiliate or Affiliates to) acquire from Sellers, all of the Subject
Assets, all as more specifically provided herein;

     In consideration of the mutual covenants and agreements herein contained,
and of other valuable consideration, the receipt of which is hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE I
DEFINITIONS

The following terms employed in this Agreement have the meanings set forth as
follows:

     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise

     “Action” means any action, motion, application, complaint, hearing,
investigation, petition, suit or other proceeding, whether in law or in equity,
or before any arbitrator or Governmental Authority.

     “Agreement” has the meaning set forth in the Preamble.

 



--------------------------------------------------------------------------------



 



     “Approval Order” means a Final Order or Final Orders of the Bankruptcy
Court, in form and substance reasonably acceptable to Buyer that, among other
things, (i) approves, pursuant to sections 363(b) and 363(f) of the Bankruptcy
Code, (A) the execution, delivery and performance by Sellers of this Agreement,
and the other instruments and agreements contemplated hereby, (B) the sale of
the Subject Assets free and clear of any and all Liens (other than Permitted
Exceptions) to Buyer on the terms set forth herein, and (C) the performance by
each of Sellers and Buyer of its respective obligations under this Agreement;
and (ii) finds that Buyer is a “good faith” purchaser within the meaning of
section 363(m) of the Bankruptcy Code, and which such Order or Orders shall be
in full force and effect and shall not have been modified or amended in any
respect.

     “Assumed Liabilities” has the meaning set forth in Section 2.3.

     “Auction” means the Bankruptcy Court auction for the Subject Assets to be
held in accordance with the Scheduling Order. The Auction shall be held at a
location to be selected by Sellers, and the auctioneer at the Auction shall be
Torch or its designee.

     “Bankruptcy Case” means Sellers’ chapter 11 cases currently pending before
the Bankruptcy Court as jointly administered under Case No. 05-10137 (“B”).

     “Bankruptcy Code” means Title 11 of the United States Code, as heretofore
and hereafter amended, and codified as 11 U.S.C. section 101, et seq., or any
successor statute, and applicable federal and local rules of bankruptcy
procedure thereunder.

     “Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Louisiana or any other court having jurisdiction over the Bankruptcy
Case.

     “Bidding Procedures” has the meaning set forth in Exhibit G.

     “Break-Up Fee” has the meaning set forth in Section 9.1(e).

     “Break-Up Fee Assets” means the Subject Assets that form a part of the
Prepetition Collateral (as defined in the Final Order (A) Authorizing
Postpetition Financing and Granting Security Interests And Superpriority
Administrative Expense Status Pursuant to Sections 361, 362, and 364 of the
Bankruptcy Code; (B) Authorizing the Use of Cash Collateral Pursuant to Section
363(c) of the Bankruptcy Code; and (C) Modifying the Automatic Stay Pursuant to
Section 362 of the Bankruptcy Code, dated January 28, 2005).

     “Business Day” means any day of the year on which national banking
institutions in New York, New York, Houston, Texas and New Orleans, Louisiana
are open to the public for conducting business and are not required or
authorized to close.

     “Buyer” has the meaning set forth in the Preamble.

     “Classification Society” or “Class” means that “classification society” or
“class” referred to in Exhibit A.

2



--------------------------------------------------------------------------------



 



     “Closing” has the meaning set forth in Section 2.5.

     “Closing Date” has the meaning set forth in Section 2.5.

     “Code” means the Internal Revenue Code of 1986, as amended.

     “Competing Transaction” means any sale or other disposition of all or a
portion of the Subject Assets (provided any such portion contains any of the
Break-Up Fee Assets) to a Person other than Buyer.

     “Contract” means any contract, agreement, indenture, note, bond, loan,
instrument, lease, commitment or other arrangement or agreement, whether written
or oral.

     “Cure Amount” means the aggregate of all cure amounts described in Section
9.1(h) and approved by the Bankruptcy Court pursuant to section 365(b) of the
Bankruptcy Code.

          “Cure Payment” means: (i) if the Cure Amount is equal to or less than
One Million Dollars ($1,000,000), the Cure Amount; or (ii) if the Cure Amount is
in excess of One Million Dollars ($1,000,000), an amount equal to (a) One
Million Dollars ($1,000,000) plus (b) an amount equal to fifty percent (50%) of
the amount by which the Cure Amount exceeds One Million Dollars ($1,000,000).

     “Effective Date” has the meaning set forth in the preamble.

     “Employee” means any individual who is employed by Sellers in connection
with the operation of the Subject Assets, including, without limitation, any
individual who is hired prior to the Closing Date in respect of the operation of
the Subjects Assets after the date hereof.

     “Environmental Costs and Liabilities” means, with respect to any Person,
all liabilities, obligations, responsibilities, Remedial Actions, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts and consultants and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any claim or
demand by any other Person or in response to any violation of Environmental Law,
whether known or unknown, accrued or contingent, whether based in contract,
tort, implied or express warranty, strict liability or criminal or civil
statute, to the extent based upon, related to, or arising under or pursuant to
any applicable Environmental Law or applicable Environmental Permit (including
an order or agreement with any Governmental Authority or other Person under an
applicable Environmental Law), violation of applicable Environmental Law or a
Release or threatened Release of Hazardous Materials.

     “Environmental Law” means any applicable international, transnational,
foreign, federal, state or local statute, regulation, ordinance, rule of common
law or other legal requirement as now in effect in any way relating to the
protection of human health and safety from Hazardous Materials, the environment
or natural resources, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601 et

3



--------------------------------------------------------------------------------



 



seq.), the Hazardous Materials Transportation Act (49 U.S.C. App. § 1801 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.) the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.) (to
the extent it regulates Hazardous Materials), and the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), as each has been or may be amended and the
regulations promulgated pursuant thereto.

     “Environmental Permit” means any Permit required by applicable
Environmental Laws for the ownership, use or operation of the Subject Assets.

     “Escrow Agent” means JPMorgan Chase Bank, N.A.

     “Escrow Agreement” has the meaning set forth in Section 3.2(a).

     “Equipment” means all furniture, fixtures, furnishings, equipment
(including all SAT systems and support equipment), improvements and other
tangible personal property owned by Sellers for the use of the Vessels and
located on the Vessels or located at the Sellers’ Dulac, Louisiana, fabrication
yard, including all artwork, desks, chairs, tables, Hardware, copiers, telephone
lines and numbers, telecopy machines and other telecommunication equipment and
miscellaneous furnishings and supplies and, without limitation, with respect to
any Vessel (i) said Vessel’s machinery, engines, lay installation equipment,
towers, reels, cranes, tensioners, spares, motors, generators, riggings,
attachments, accessories, fixtures, replacement parts, consumables, fuel, oil,
and all other appurtenances associated with the Vessels, whether located on the
Vessels or at shore based facilities; (ii) all surveys, inspection records,
safety logs and maintenance and navigation records, vessel logs, engineering
logs, documents relating to Class and as-built and design drawings relating to
each of the Vessels; (iii) all owner’s and operator’s manuals related to, or
used or usable by each of the Vessels; (iv) all construction and diving
equipment including, but not limited to, chambers, hydraulic units, hydraulic
tools, tool compressors, dive compressors, jet pumps, positive displacement
pumps, centrifugal pumps, dive hoses, video equipment, recorders, welding
equipment, engines, jet hoses, air tools and hand tools whether located at
shore-based facilities or on the Vessels; and (v) all equipment used to support
loading and unloading the Vessels, including, without limitation, cranes, fork
lifts, cherry pickers, conex boxes, supply baskets, trucks, trailers, and vans
whether located at shore-base facilities or on the Vessels.

     “Excluded Assets” means all property and assets of Sellers other than the
Subject Assets, including, without limitation, accounts receivable of Sellers
and any Contracts, choses in action or other legal or equitable rights of
Sellers and their bankruptcy estates other than the Warranties and the Purchased
Contracts.

     “Excluded Liabilities” has the meaning set forth in Section 2.4.

     “Expense Reimbursement” has the meaning set forth in Section 9.1(e).

     “Express” has the meaning set forth in the Preamble.

4



--------------------------------------------------------------------------------



 



     “Final Order” means a judgment, order or decree of the relevant
Governmental Authority that has not been reversed, stayed, enjoined, set aside,
annulled, vacated or suspended and, with respect to any judgment, order or
decree of the Bankruptcy Court, any waiting period prescribed by Law before the
transactions contemplated hereby may be consummated has expired.

     “Governmental Approval” means any authorization, consent, approval,
license, franchise, ruling, permit, tariff, rate, certification, exemption,
filing or registration by or with any Governmental Authority relating to the
ownership of the Subject Assets or to the execution, delivery or performance of
this Agreement, including without limitation any applicable consents and
approvals required under the HSR Act.

     “Governmental Authority” means any international or transnational
regulatory or administrative authority, any national, state or local government,
or any political subdivision or instrumentality thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any other Governmental Authority
with authority over Buyer or Sellers, the operation of the Vessels or any of the
other Subject Assets.

     “Hardware” means any and all computer and computer-related hardware,
including, but not limited to, computers, file servers, facsimile servers,
scanners, color printers, laser printers and networks.

     “Hazardous Material” means any substance, material or waste that is listed,
classified, or otherwise regulated under or pursuant to any applicable
Environmental Law as “hazardous,” “toxic,” “pollutant,” “contaminant,”
“radioactive,” or words of similar meaning or effect, including, without
limitation, petroleum and its by-products, asbestos, polychlorinated biphenyls,
radon, and urea formaldehyde insulation.

     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

     “Indebtedness” of any Person means, without duplication, (i) the principal
of and premium (if any) in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable; (ii) all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations of such Person and
all obligations of such Person under any title retention agreement; (iii) all
obligations of such Person under leases required to be capitalized in accordance
with generally accepted accounting principles; (iv) all obligations of such
Person for the reimbursement of any obligor on any letter of credit, banker’s
acceptance or similar credit transaction; (v) the liquidation value of all
redeemable preferred stock of such Person; (vi) all obligations of the type
referred to in clauses (i) through (v) of any Persons for the payment of which
such Person is responsible or liable, directly or indirectly, as obligor,
guarantor, surety or otherwise, including guarantees of such obligations; and
(vii) all obligations of the type referred to in clauses (i) through (vi) of

5



--------------------------------------------------------------------------------



 



other Persons secured by any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person).

     “Inventory” means all inventory of Sellers, including all merchandise, raw
materials, supplies and other tangible personal property, used or held for use
in connection with the operation of the Vessels.

     “Knowledge” means actual knowledge, after reasonable inquiry, of the
officers of the Party being held responsible for such knowledge.

     “Law” means any applicable international or transnational, foreign,
federal, state or local law (including common law), statute, rule, regulation,
ordinance, order, code, treaty or other legally binding requirement, in effect
now or as of the Closing Date, including any judicial or administrative order,
consent decree or judgment.

     “Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or claims or any proceedings by or before
a Governmental Authority.

     “Liability” means any debt, loss, damage, adverse claim (including claims
as defined in the Bankruptcy Code), liability, royalty, deficiency or obligation
(whether direct or indirect, known or unknown, asserted or unasserted, absolute
or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability or otherwise), and
including all costs and expenses relating thereto.

     “Licensed Software” means Software formally licensed to any of the Sellers
via a written license agreement governing the terms of use of said Software and
which is material for the use and operation, or prospective use and operation,
of the Subject Assets.

     “Lien” means any mortgage, lien (statutory or other, and including all
“Liens” defined in the Bankruptcy Code), pledge, security interest or interest
of ownership, encumbrance, deed of trust, hypothecation, assignment for
security, claim, lease, charge, option, right of first refusal, easement,
servitude, proxy, voting trust or agreement, transfer restriction or deposit
arrangement or other security agreement or adverse claim to ownership of the
Vessels or the other Subject Assets of any kind or nature whatsoever, whether
recorded or unrecorded.

     “Material Adverse Effect” means (i) a material adverse effect on the
condition, utilization or value of the Subject Assets or (ii) a material adverse
effect on the ability of Sellers to consummate the transactions contemplated by
this Agreement or perform their obligations under this Agreement.

     “Material Contracts” has the meaning set forth in Section 6.9(a).

     “Offshore” has the meaning set forth in the preamble.

6



--------------------------------------------------------------------------------



 



     “Order” means any order, injunction, judgment, decree, ruling, writ,
assessment or arbitration award of a Governmental Authority, including, without
limitation, any order entered by the Bankruptcy Court in the Bankruptcy Case.

     “Outside Date” has the meaning set forth in Section 13.1(c).

     “Patents” means the patents and patent applications listed on Exhibit B
attached hereto and made a part hereof.

     “Permitted Exceptions” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance which have been made available to Buyer; (ii) statutory liens for
current Taxes, assessments or other governmental charges not yet delinquent or
the amount or validity of which is being contested in good faith by appropriate
proceedings provided an appropriate reserve is established therefor;
(iii) mechanics’, carriers’, workers’, repairers’ and similar Liens arising or
incurred in the ordinary course of business that are not material to the
operations and condition of the Subject Assets so encumbered and that are not
resulting from a breach, default or violation by any Seller of any Contract or
Law; (iv) zoning, entitlement and other land use and environmental regulations
of any Governmental Authority provided that such regulations have not been
violated; and (v) such other imperfections in title, charges, easements,
restrictions and encumbrances which do not materially detract from the value of
or materially interfere with the present use of any Subject Assets subject
thereto or affected thereby.

     “Permit” means any approval, authorization, consent, license, permit,
franchise, certificate or Order of a Governmental Authority, or any waiver of
the foregoing, necessary or appropriate for the operation and present use of the
Subject Assets or for the transfer of the Subject Assets.

     “Person” means an individual, a partnership, a corporation, a joint
venture, an unincorporated association, a joint-stock company, a trust, a
limited liability company, or other entity or a Governmental Authority or any
agency or political subdivision thereof.

     “Petition Date” has the meaning assigned to such term in the recitals of
this Agreement.

     “Protocol of Delivery and Acceptance” has the meaning set forth in Section
10.6.

     “Purchase Price” has the meaning set forth in Section 3.1.

     “Purchased Contracts” means those Contracts (including unexpired leases)
that shall be designated in writing by the Buyer to Sellers at least one
(1) Business Day prior to the date of the Scheduling Hearing and shall comprise
a part of and be included in the Subject Assets, but only to the extent that
such Contracts are:

     (i) executory contracts or unexpired leases that are able to be assumed and
assigned by Sellers under applicable Law; and

7



--------------------------------------------------------------------------------



 



     (ii) relate to goods or services that are necessary, required or reasonably
appropriate for the use, maintenance and operation of the Subject Assets.

     “Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, or leaching of Hazardous Material into
the environment.

     “Remedial Action” means all actions to (i) clean up, remove, treat or in
any other way address any Release of Hazardous Material; (ii) prevent the
threatened Release of any Hazardous Material so it does not endanger or threaten
to endanger public health or welfare or the environment; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care
associated with a Release of Hazardous Material; or (iv) correct a condition of
noncompliance with applicable Environmental Laws.

     “Sale Hearing” means the hearing to be scheduled and conducted by the
Bankruptcy Court to consider approval and entry of the Approval Order.

     “Sale Motion” means the motion or motions of Sellers, in form and substance
reasonably acceptable to Buyer, seeking approval and entry of the Approval Order
and scheduling of the Sale Hearing. The Sale Motion may be incorporated into the
Scheduling Motion.

     “Scheduling Hearing” means the hearing to be scheduled and conducted by the
Bankruptcy Court to consider approval of the Break-Up Fee and Expense
Reimbursement, and issuance of the Scheduling Order.

     “Scheduling Motion” means the motion of Sellers, in form and substance
reasonably acceptable to Buyer, seeking setting of the Scheduling hearing and
approval of the Scheduling Order. The Scheduling Motion can be incorporated into
the Sale Motion.

     “Scheduling Order” means an order of the Bankruptcy Court, in form and
substance reasonably acceptable to Buyer, (i) approving the Bidding Procedures,
Break-Up Fee and Expense Reimbursement relating to the Subject Assets,
(ii) scheduling the Auction, (iii) providing that notice of the Auction, Bidding
Procedures, Break-Up Fee and Expense Reimbursement be given to all Persons
entitled under the Bankruptcy Code to receive notice thereof, including without
limitation, all Persons holding a Lien or interest on or in the Subject Assets,
all licensees, all relevant Taxing Authorities, and all other Persons to which
Buyer reasonably requests that such notice be given.

     “Security Deposit” has the meaning set forth in Section 3.2.

     “Seller” and “Sellers” have the meanings set forth in the preamble.

     “Software” means computer software programs, whether in source code, object
code or human readable form; provided, however, that Software does not include
any (i) computer software program that is subject to “shrink-wrap” license or
“click-through” agreements, or (ii) computer software program that is
commercially available to the general consuming public in exchange for a license
or purchase fee of Five Thousand Dollars ($5,000.00) or less.

8



--------------------------------------------------------------------------------



 



     “Subject Assets” have the meaning set forth in the recitals to this
Agreement. In the interest of clarity, the Subject Assets do not include the
Excluded Assets.

     “Tax” or “Taxes” means (i) any and all federal, state, local or foreign
taxes, charges, fees, imposts, levies or other assessments, including, without
limitation, all net income, gross receipts, capital, sales, use, ad valorem,
value added, transfer, franchise, profits, inventory, capital stock, license,
withholding, payroll, employment, social security, unemployment, excise,
severance, stamp, occupation, property and estimated taxes, customs duties,
fees, assessments and charges of any kind whatsoever, and (ii) all interest,
penalties, fines, additions to tax or additional amounts imposed by any Taxing
Authority in connection with any item described in clause (i), and (iii) any
liability in respect of any items described in clauses (i) and/or (ii) payable
by reason of contract, assumption, transferee liability, operation of law,
Treasury Regulation section 1.1502-6(a) (or any predecessor or successor thereof
of any analogous or similar provision under law) or otherwise.

     “Taxing Authority” means the IRS and any other Governmental Authority
responsible for the administration of any Tax.

     “Tax Return” means any return, report or statement required to be filed
with respect to any Tax (including any attachments thereto, and any amendment
thereof) including, but not limited to, any information return, claim for
refund, amended return or declaration of estimated Tax, and including, where
permitted or required, combined, consolidated or unitary returns for any group
of entities that includes the Sellers, any of their respective subsidiaries, or
any of their respective Affiliates.

     “Termination Date” has the meaning set forth in Section 13.1.

     “Torch” has the meaning set forth in the preamble.

     “Transaction” means the purchase, sale and assignment of the Subject
Assets, along with any other transactions contemplated in this Agreement or
related thereto.

     “Transferred Permits” means the Permits listed on Exhibit A attached hereto
and made a part hereof, which such Permits are a part of, and included in, the
Subject Assets.

     “Vessels” means the marine vessels identified on Exhibit A attached hereto
and made a part hereof.

     “Warranty” any warranty, representation or guaranty of any Person other
than Sellers (including, without limitation, any supplier, manufacturer or
contractor), whether express or implied, or for the design, quality, condition,
merchantability, seaworthiness or fitness for a particular purpose, with respect
to the design, manufacture, assembly, repair, maintenance, delivery or
installation of Subject Assets, or services rendered thereon or in connection
therewith, by any such Person.

9



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE AND SALE OF SUBJECT ASSETS; THE CLOSING

     2.1 Sale and Purchase. On the terms and subject to the conditions set forth
in this Agreement, at the Closing, Sellers shall sell, transfer, convey, assign
and deliver to Buyer, and Buyer shall (or shall cause its designated Affiliate
to) purchase, acquire and accept from Sellers, all of the Sellers’ right, title
and interest in, to and under the Subject Assets, free and clear of Liens except
for Permitted Exceptions.

     2.2 Excluded Assets. Nothing herein contained shall be deemed to sell,
transfer, assign or convey the Excluded Assets to Buyer, and Sellers shall
retain all right, title and interest to, in and under the Excluded Assets.

     2.3 Assumption of Liabilities. On the terms and subject to the conditions
set forth in this Agreement, at the Closing, Buyer shall (or shall cause its
designated Affiliate or Affiliates to) assume, effective as of the Closing, all
Liabilities of Sellers under the Purchased Contracts and Transferred Permits
that arise out of or relate to performance thereunder or use and operation of
the Subject Assets in respect thereof from and after the Closing Date
(collectively, the “Assumed Liabilities”).

     2.4 Excluded Liabilities. Buyer will not assume or be liable for any
Excluded Liabilities. “Excluded Liabilities” shall mean all Liabilities arising
out of, relating to or otherwise in respect of the ownership, use or operation
of the Subject Assets on or before the Closing Date and, other than the Assumed
Liabilities, all other Liabilities of Sellers (whether known or unknown or
asserted or unasserted as of the Closing Date and irrespective of when any claim
in respect thereof shall be made), including, without limitation, the following
Liabilities:

     (a) all Liabilities in respect of any and all products sold and services
performed by Sellers on or before the Closing Date;

     (b) all Environmental Costs and Liabilities to the extent arising out of,
relating to or otherwise in respect of the ownership, use or operation of the
Subject Assets (or any condition thereon) on or before the Closing Date,
including, without limitation, any (i) Release or continuing Release (if
existing as of the Closing) of any Hazardous Material, regardless of by whom or
(ii) any noncompliance with applicable Environmental Laws;

     (c) all Liabilities arising out of, relating to or with respect to (i) the
employment or performance of services, or termination of employment or services
by Sellers or any of its Affiliates of any Person on or before the Closing Date,
(ii) workers’ compensation claims relating to the Sellers or the use and
operation of the Subject Assets on or before the Closing Date, irrespective of
whether such claims are made prior to or after the Closing or (iii) any employee
benefit plan of Sellers or any of their respective Affiliates or subsidiaries;

     (d) all Liabilities arising out of, under or in connection with Contracts
that are not Purchased Contracts and, with respect to Purchased Contracts,
Liabilities (other than in respect of the payment of the Cure Payment in
accordance with Section 4.2(b)) in

10



--------------------------------------------------------------------------------



 



respect of any performance, obligations, breach by or default accruing under
such Contracts with respect to any period prior to Closing;

     (e) all Liabilities arising out of, under or in connection with any
Indebtedness of Sellers;

     (f) all Liabilities for (i) Taxes of Seller, (ii) Taxes that relate to the
Subject Assets or the Assumed Liabilities for taxable periods (or portions
thereof) ending on or before the Closing Date, and (iii) payments under any Tax
allocation, sharing or similar agreement (whether oral or written);

     (g) all Liabilities in respect of any pending or threatened Legal
Proceeding, or any claim arising out of, relating to or otherwise in respect of
(i) the ownership, use or operation of the Subject Assets to the extent such
Legal Proceeding or claim relates to such ownership, use or operation on or
prior to the Closing Date, or (ii) any Excluded Asset;

     (h) any and all Liabilities of Sellers that are discharged pursuant to
Section 1141(d)(1) of the Bankruptcy Code or any Order of the Bankruptcy Court;
and

     (i) any and all Liabilities of Sellers other than Assumed Liabilities, the
collection of which has been permanently enjoined by an Order of the Bankruptcy
Court or by any applicable provision of the Bankruptcy Code (including, without
limitation, Section 524 of the Bankruptcy Code).

     2.5 The Closing. The closing of the purchase and sale of the Subject Assets
(the “Closing”) will take place at a time agreed by the Parties, during normal
business hours at the offices of Heller, Draper, Hayden, Patrick & Horn, L.L.C.
in New Orleans, Louisiana, or at such other venue as Sellers and Buyer mutually
agree. The Parties shall use all reasonable efforts to cause the Closing to
occur on the date no later than three (3) Business Days following the date on
which all conditions to Closing hereunder are satisfied or waived (other than
such conditions that by their nature are to be satisfied at the Closing, but
subject to the satisfaction or waiver of such conditions), unless another time
or date, or both, are agreed to in writing by the Parties. The date on which the
Closing shall be held is referred to in this Agreement as the “Closing Date”.

ARTICLE III
PURCHASE PRICE; SECURITY DEPOSIT

     3.1 Purchase Price. The consideration to be given and paid by Buyer to
Sellers for the Subject Assets shall be: (i) the assumption of the Assumed
Liabilities and (ii) Ninety-Two Million Dollars ($92,000,000.00) in cash (the
“Purchase Price”).

     3.2 Security Deposit.

     (a) Not later than three (3) Business Days after the Effective Date, Buyer
shall deposit with Escrow Agent, in its capacity as escrow agent pursuant to
that certain Escrow Agreement, dated on or about such date, among Buyer, Sellers
and Escrow Agent, the form of which is attached as Exhibit I hereto (the “Escrow
Agreement”), by

11



--------------------------------------------------------------------------------



 



certified check or wire transfer of immediately available funds, the sum of Four
Million Six Hundred Thousand Dollars ($4,600,000) (the “Security Deposit”).
Pursuant to the Escrow Agreement, the Security Deposit plus any interest or
other amount accrued thereon shall either (i) be applied as a deposit towards
the Purchase Price as provided in Section 4.2(b), or (ii) be returned to Buyer
in the event that this Agreement is terminated pursuant to Sections 13.1(a),
(b), (c), (d), (e), (f) or (g) (in each such case, such return shall be
authorized and completed as soon as practicably possible after the occurrence of
such termination), or (iii) be paid to Sellers in the event that this Agreement
is terminated by Sellers pursuant to Section 13.1(h).

     (b) Upon payment of the Security Deposit to Sellers as provided under
Section 3.2(a)(iii), Buyer shall be fully released and discharged from any
liability or obligation under or resulting from this Agreement and Sellers shall
not have any other remedy or cause of action under or relating to this Agreement
or any applicable Law.

ARTICLE IV
CLOSING DELIVERIES

     4.1 Closing Deliveries of Sellers. On the Closing Date, in exchange for the
payment of the Purchase Price and the assumption of the Assumed Liabilities,
each of the Sellers, as applicable, shall execute and deliver the following to
Buyer:

     (a) a certificate evidencing resolutions of the Board of Directors (or
commensurate authority) of each of the Sellers, certified by the Secretary or
other appropriate officer or agent of such Seller, duly authorizing the
execution, delivery and performance of this Agreement and the other transaction
documents;

     (b) a bill of sale to each of the Vessels in a form recordable in the
country in which such Vessel is presently documented, duly notarially attested
transferring such Vessel;

     (c) for each Seller’s Vessel, a current Abstract of Title or Certificate of
Ownership and Encumbrances issued by the appropriate Governmental Authorities
showing the current record owners of the Vessel and stating that the Vessel is
free from any registered Liens;

     (d) for each Seller’s Vessel, a counterpart executed by Seller of the
Protocol of Delivery and Acceptance confirming the date and time of delivery of
the Vessel from the Seller to Buyer;

     (e) one or more bills of sale in the form of Exhibit C hereto for all of
the other assets comprising a part of the Subject Assets;

     (f) an assignment and assumption agreement in the form of Exhibit D hereto;

     (g) duly executed assignments for the Patents, each substantially in the
form attached hereto as Exhibit E;

12



--------------------------------------------------------------------------------



 



     (h) a duly executed power of attorney in the form of Exhibit F hereto;

     (i) a certified copy of the Approval Order;

     (j) an affidavit of non-foreign status that complies with Section 1445 of
the Code (acknowledging and certifying that the transactions contemplated hereby
are exempt from withholding under such section of the Code);

     (k) any additional documents reasonably required by the appropriate
Governmental Authority for the purpose of re-documenting Buyer’s ownership of
the Vessels, provided Buyer notifies Sellers of any such documents as soon as
possible after the date of this Agreement;

     (l) evidence, in a form and substance satisfactory to the Buyer (or its
designated Affiliate), of the payment, on or prior to the Closing Date, by the
Sellers in respect of the Purchased Contracts the cure amount to the non-Seller
parties to the Purchased Contracts (which, in the aggregate, shall be the Cure
Amount), with such payment being made prior to the assignment of such Purchased
Contracts from Sellers to Buyer (or its designated Affiliate); and

     (m) and such other instruments of transfer in a form and substance
satisfactory to Buyer (or its designated Affiliate) necessary to transfer and
vest in Buyer (or its designated Affiliate) all of the Sellers’ right, title and
interest in and to the Subject Assets in accordance with the terms of this
Agreement.

     4.2 Closing Deliveries of Buyer. On the Closing Date, in exchange for the
transfer, assignment, conveyance and delivery of Subject Assets by Sellers to
Buyer, Buyer shall execute and deliver the following to Sellers:

     (a) a certificate evidencing resolutions (or commensurate authority) of the
Board of Directors of Buyer, certified by the Secretary or other appropriate
officer or agent of Buyer, duly authorizing the execution, delivery and
performance of this Agreement and the other transaction documents;

     (b) an amount equal to (i) the Purchase Price less the Security Deposit
plus any interest or other amounts accrued thereon, plus (ii) the Cure Payment,
payable by wire transfer to an account specified in writing by Sellers;

     (c) for each Vessel, a counterpart executed by Buyer of the Protocol of
Delivery and Acceptance confirming the date and time of delivery of the Vessel
from Seller to Buyer; and

     (d) an assignment and assumption agreement in the form of Exhibit D hereto.

ARTICLE V
REPRESENTATIONS OF BUYER

     Buyer hereby represents and warrants to Sellers that:

13



--------------------------------------------------------------------------------



 



     5.1 Organization, Power and Status of Buyer. Buyer is an entity duly
formed, validly existing and in good standing under the laws of the State of
Minnesota.

     5.2 Authorization, Enforceability, Execution and Delivery. Buyer has all
necessary corporate power and authority to execute, deliver and perform its
obligations under this Agreement and each other related document to which it is
a party. The execution, delivery and performance by Buyer of this Agreement have
been duly authorized by all necessary corporate action on behalf of Buyer. This
Agreement has been duly executed and delivered by Buyer and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement and each such other document related to this Agreement to which
Buyer is a party constitute legal, valid and binding obligations, enforceable
against it in accordance with their terms, except as such enforceability (i) may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting the enforcement of creditors’ rights and remedies
generally and (ii) is subject to general principles of equity (regardless of
whether enforceability is considered in a proceeding in equity or at law).

     5.3 No Conflicts; Laws and Consents; No Default.

     (a) Except as set forth on Schedule 5.3(a), neither the execution, delivery
and performance of this Agreement nor the consummation of the Transaction nor
performance of or compliance with the terms and conditions hereof will conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to any increased, additional, accelerated
or guaranteed rights or entitlements of any Person under, or result in the
creation of any Liens upon of the Subject Assets under any provision of (i) any
Law applicable to Buyer or (ii) any document to which Buyer is a party, except
for any such conflict, violation, default, rights or entitlements that would not
have a material adverse effect upon Buyer’s ability to perform its obligations
under this Agreement.

     (b) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental
Authority is required on the part of Buyer in connection with the execution and
delivery of this Agreement or the consummation of the Transaction or the
compliance by Buyer with any of the provisions hereof, except for compliance
with any requirements (if applicable) of the HSR Act and those set forth on
Schedule 5.3(b) hereto or such consents, waivers, approvals, orders, permits or
authorizations, declarations, filings or notifications that the failure to
obtain or make would not, individually or in the aggregate, have a material
adverse effect on the ability of Buyer to consummate the transactions
contemplated by this Agreement.

     5.4 Financing. Buyer has on the Effective Date and will have sufficient
available funds to pay the Purchase Price and the Cure Payment in cash at
Closing in accordance with Section 4.2 hereof, and all fees and expenses
required to be paid by Buyer in connection with the Transaction. Buyer’s
obligations to make any payments under this Agreement shall not be subject to
receipt of new financing by Buyer.

14



--------------------------------------------------------------------------------



 



ARTICLE VI
REPRESENTATIONS OF SELLERS

Sellers, jointly and severally, hereby represent and warrant to Buyer that:

     6.1 Organization, Power and Status of Seller. Each Seller is (i) a legal
entity duly formed, validly existing and in good standing under the laws of the
state of its organization or incorporation, and (ii) duly authorized, to the
extent necessary, to do business in each jurisdiction where the character of its
properties or the nature of its activities makes such qualification necessary,
except for any failure to be so qualified that would not, individually or in the
aggregate, have a Material Adverse Effect. Each Seller has all requisite
corporate power and authority to own and operate the property it purports to own
and to carry on its business as now being conducted and as proposed to be
conducted in respect of the applicable Subject Assets.

     6.2 Authorization, Enforceability, Execution and Delivery. Each Seller has
all necessary organizational power and authority to execute and deliver and,
subject to the entry of the Approval Order and, with respect to the Sellers’
obligations under Section 9.1(e), the entry of the Scheduling Order, perform its
obligations under this Agreement and each other related document to which it is
a party. The execution and delivery of this Agreement and the related documents
to which a Seller is a party and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
organizational action on the part of the Sellers. This Agreement has been, and,
subject to the entry of the Approval Order and, with respect to Sellers’
obligations under Section 9.1(e), the entry of the Scheduling Order, each of the
related documents to which a Seller is a party will be at or prior to the
Closing, duly and validly executed and delivered by such Seller which is a party
thereto and (assuming the due authorization, execution and delivery by the other
Parties hereto and thereto, the entry of the Approval Order and, with respect to
Sellers’ obligations under Section 9.1(e), the entry of the Scheduling Order)
this Agreement and each such other document related to this Agreement to which a
Seller is a party constitute its legal, valid and binding obligations,
enforceable against it in accordance with their terms, except as such
enforceability (i) may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights and remedies generally, and (ii) is subject to general
principles of equity (regardless of whether enforceability is considered in a
proceeding in equity or at law).

     6.3 No Conflicts; Laws and Consents; No Default.

     (a) Except as set forth on Schedule 6.3(a), and subject to the entry of the
Approval Order, neither the execution, delivery and performance of this
Agreement nor the consummation of the Transaction nor performance of or
compliance with the terms and conditions hereof will conflict with, or result in
any violation of or default (with or without notice or lapse of time, or both)
under, or give rise to or result in the creation of any Liens upon the Subject
Assets under any provision of (i) any Law applicable to Sellers or the Subject
Assets, (ii) any Contract or Permit to which any of the Sellers is a party or by
which any of the Subject Assets are bound, or (iii) any Order of any
Governmental Authority applicable to any Seller or by which any of the
properties or assets of any Seller (including, without limitation, the Subject
Assets) are bound, except for any such conflict, violation, default, rights or
entitlements that that would not have a

15



--------------------------------------------------------------------------------



 



Material Adverse Effect. Each Seller is in compliance in all material respects
with and not in default under any and all Laws applicable to such Seller and the
Subject Assets, the terms and provisions of this Agreement or any other related
documents to which such Seller is a party.

     (b) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental
Authority is required on the part of any Seller in connection with the execution
and delivery of this Agreement or the consummation of the Transaction or the
compliance by any Seller with any of the provisions hereof, except for
compliance with the applicable requirements of the Approval Order, the
Scheduling Order, the HSR Act and those set forth on Schedule 6.3(b) hereto or
such consents, waivers, approvals, orders, permits or authorizations,
declarations, filings or notifications that the failure to obtain or make would
not, individually or in the aggregate, have a Material Adverse Effect.

     6.4 Taxes. Except as set forth in Schedule 6.4, each Seller has filed, or
caused to be filed, and shall, as of the Closing, have filed, or cause to be
filed, all material Tax Returns that are required to have been filed by it with
the appropriate Taxing Authority in any jurisdiction with respect to the Subject
Assets, and has paid, or caused to be paid, and shall, as of the Closing, have
paid, or caused to be paid, all Taxes shown to be due and payable on such Tax
Returns and all other Taxes and assessments payable by it with respect to the
Subject Assets, to the extent the same have become due and payable, but
excluding any Taxes which would not subject, either on or prior to the Closing
Date or after the Closing Date, the Subject Assets to imminent forfeiture or
sale or result in the imposition of any Lien thereon. There are no Liens for
Taxes upon the Subject Assets, except for Liens arising as a matter of Law
relating to current Taxes not yet due. None of the Sellers is a foreign person
within the meaning of Section 1445 of the Code. Each Seller has provided to
Buyer copies of any written inquiry of any Governmental Authority received since
December 31, 2001, that raises any issue which, by application of the same
principles, would reasonably be expected to affect the Tax treatment of the
Subject Assets in any taxable period (or portion thereof) ending after the
Closing Date. No power of attorney with respect to any Tax matter is currently
in force with respect to the Subject Assets that would, in any manner, bind,
obligate or restrict Buyer. None of the Sellers has executed or entered into any
agreement with, or obtained any consents or clearances from, any Taxing
Authority, or has been subject to any ruling guidance specific to any of the
Sellers, that would be binding on Buyer for any taxable period (or portion
thereof) ending after the Closing Date.

     6.5 Property; Title; Sufficiency.

     (a) Sellers represent that they respectively own and have good and
marketable title to the Subject Assets and that they shall, subject to the terms
and conditions hereof, deliver at the Closing the Subject Assets to Buyer or its
designee. Since March 1, 2005, there has not been any damage, destruction or
loss, whether or not covered by insurance, with respect to the Subject Assets
and there otherwise has not been any event, change, occurrence or circumstance
that, in each case, has had or could reasonably be expected to have a Material
Adverse Effect. Except as may be set forth on Exhibit A, Sellers represent that
there is no equipment or inventory material in the use and operation of the

16



--------------------------------------------------------------------------------



 



Subject Assets other than such equipment and inventory located on the Vessels or
located at the Sellers’ Dulac, Louisiana, fabrication yard.

     (b) Exhibit B sets forth a true, correct and complete list of all Patents
and Schedule 6.5(b) sets forth a true, correct and complete list of all Licensed
Software. The Patents and the Licensed Software comprise all material
intellectual property rights owned by or licensed to Sellers necessary or
appropriate for the use and operation of the Subject Assets as used or operated
by Sellers prior to the Effective Date. Except as set forth in Schedule 6.5(b),
or as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, Torch owns, has the exclusive right to use,
sell, license and dispose of, and has the exclusive right to bring actions for
the infringement of its Patents and has not licensed its Patents to any other
Person other than Offshore and Express. Except as set forth in Schedule 6.5(b),
or as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, each Seller has a valid license to use its
Licensed Software, assuming that the respective licensor thereof has valid title
thereto or a valid license for such Licensed Software and has the right to
license such Licensed Software to such Seller (and such Seller has not received
notice that any such licensor does not have valid title thereto or a valid
license or that the licensor is not permitted to license such Licensed
Software). Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, none of the Sellers has received
from any Person in the past two years any notice, charge, complaint, claim or
assertion that any patent, registered trademark or registered copyright is being
interfered with, infringed upon or misappropriated in any manner in connection
with the ownership, use and operation of the Subject Assets. Except as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, none of the Sellers or, to the Knowledge of the Sellers, any
agent, attorney or representative thereof, has sent to any Person in the past
two years, or otherwise communicated to any Person, any notice, charge,
complaint, claim or other assertion of any present, impending or threatened
infringement by, misappropriation of, or other conflict with, any of the Patents
by such other Person and, to the Knowledge of Sellers, no such infringement,
misappropriation, conflict or act of unfair competition is occurring or
threatened. Except set forth in Schedule 6.5(b), or as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
the consummation of the Transaction contemplated hereby will not result in the
loss or impairment of Buyer’s right to own or use any of the Patents or the
Licensed Software. None of the Sellers has granted any license or sublicense of
any rights under or with respect to any Patents except to Offshore and Express.

     (c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, none of the Sellers has committed
any act or failed to commit any act, which would result in, and there has been
no occurrence which would give rise to or form the basis of, any rejection,
renunciation, denial or refusal by any other applicable Person of any Warranty
or any Action in respect thereof.

     6.6 Legal Proceedings. Except as set forth on Schedule 6.6 or arising in or
related to the Bankruptcy Case, there is no Legal Proceeding filed and pending
or, to the Knowledge of any Seller, threatened against any Seller, or to which
any Seller is otherwise a party before any

17



--------------------------------------------------------------------------------



 



Governmental Authority, except any such Legal Proceeding as could not reasonably
be expected to have a Material Adverse Effect. Except as set forth on
Schedule 6.6, none of the Sellers is subject to any Order that could reasonably
be expected to have a Material Adverse Effect.

     6.7 Compliance with Laws; Permits.

     (a) Except to the extent set forth in Schedule 6.7(a):

     (i) each of the Sellers is in compliance with all Laws of any Governmental
Authority applicable to their respective operations or assets (including the
Subject Assets), except where such non-compliance could not reasonably be
expected to have a Material Adverse Effect;

     (ii) Sellers have not received any written or other notice of or been
charged with the violation of any Laws that could reasonably be expected to have
a Material Adverse Effect and, to the Knowledge of each Seller, there are no
facts or circumstances which could reasonably be expected to form the basis for
any such violation that would have a Material Adverse Effect; and

     (iii) to the Knowledge of each Seller, none of the Sellers or the Subject
Assets is under investigation with respect to a material violation of any
applicable Laws.

     (b) Schedule 6.7(b)(i) of this Agreement contains a true, correct and
complete list of all Permits which are material to the ownership and operation
of the Subject Assets as presently owned and operated. Except as described in
Schedule 6.7(b)(ii), or as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, to the Knowledge of
the Sellers, all Permits set forth therein (i) are valid and subsisting and in
full force and effect and (ii) are transferable to Buyer either without any
further action by Sellers, or with such further action by Sellers as it
otherwise permitted by Law and required under this Agreement, including without
limitation, Section 14.9 hereof, and none of Sellers is in default or material
violation, and no event has occurred which, with notice or the lapse of time or
both, would reasonably be expected to constitute a default or violation, in any
material respect of any term, condition or provision of any Permit to which it
is a party, to which any of the Subject Assets is subject or bound and, to the
Knowledge of each Seller, there are no facts or circumstances which could
reasonably be expected to form the basis for any such default or violation that
would have a Material Adverse Effect and no suspension, cancellation or
termination of any of such Permits is threatened or pending.

     6.8 Environmental Matters. Except as set forth in Schedule 6.8 hereto:

     (a) the operations of Sellers, with respect to the Subject Assets, are in
material compliance with all applicable Environmental Laws, which material
compliance includes obtaining, maintaining in good standing and complying in all
material respects with all applicable Environmental Permits necessary to operate
the Subject Assets and no action or proceeding is pending or, to the Knowledge
of any Seller, threatened to revoke, modify in any material respect or terminate
any such Environmental Permit, and, to the

18



--------------------------------------------------------------------------------



 



Knowledge of any Seller, no facts, circumstances or conditions currently exist
that could reasonably be expected to adversely affect such continued material
compliance with applicable Environmental Laws and applicable Environmental
Permits or require material capital expenditures to achieve or maintain such
continued material compliance with applicable Environmental Laws and applicable
Environmental Permits;

     (b) with respect to the Subject Assets, none of the Sellers is the subject
of any outstanding written order or Contract with any Governmental Authority or
Person respecting (i) Environmental Laws, (ii) Remedial Action or (iii) any
Release of a Hazardous Material, or for which a Seller has material, outstanding
liabilities;

     (c) no claim has been filed and is pending, or to the Knowledge of any
Seller, threatened against any Seller or the Subject Assets, alleging, with
respect to the Subject Assets, that a Seller or any of its Subject Assets is in
material violation of any applicable Environmental Law or any applicable
Environmental Permit or has any material liability under any applicable
Environmental Law;

     (d) to the Knowledge of Sellers, no facts, circumstances or conditions
exist with respect to the Subject Assets that could reasonably be expected to
result in Buyer incurring material Environmental Costs or Liabilities either
before or after Closing for pre-closing events or conditions other than those
that are generally incurred in the ordinary course (without material violation
of applicable Environmental Law) by Sellers;

     (e) to the Knowledge of Sellers, there are no investigations of the Subject
Assets pending or threatened which could reasonably be expected to lead to the
imposition of any material Environmental Costs or Liabilities on the Subject
Assets or material Liens under applicable Environmental Law on the Subject
Assets;

     (f) to the Knowledge of Sellers, the Transaction contemplated hereunder is
not one for which an applicable Environmental Law requires the consent of or
advance filings with any Governmental Authority with jurisdiction over the
Subject Assets and environmental matters; and

     (g) Sellers have provided to Buyer all material audits, studies, reports,
analyses, and results of investigations of matters regulated by applicable
Environmental Laws that have been performed since January 1, 2003 with respect
to the Subject Assets and that are in Sellers’ possession.

     6.9 Assumed Contracts.

     (a) On March 31, 2005, Sellers provided to Buyer (via email) a list
entitled “Torch Relevant Contracts” which contains a true, complete and correct
list of all Contracts conforming to the descriptions set forth below in this
Section 6.9(a) to which any Seller is a party which relates to the Subject
Assets, copies of each of which have been delivered or otherwise made available
to Buyer: (i) any Contract relating to the use or operation of, or limiting or
restricting in any material manner the use or operation of, the Subject Assets,
(ii) Contracts relating to incurrence, assumption or guarantee of any
Indebtedness imposing a Lien on any of the Subject Assets; (iii) any Contract
providing

19



--------------------------------------------------------------------------------



 



warranties for, or relating to the furnishing or receipt of services for, any
Subject Assets, and (iv) any power of attorney (irrevocable or otherwise) to any
Person for any purpose relating to the Subject Assets or the ownership, use or
operation thereof (collectively, the “Material Contracts”).

     (b) Upon payment of the Cure Amount, (i) each Purchased Contract will
continue to be in full force and effect and constitute the entire agreement by
and between or among the parties thereto, (ii) after giving effect to a Final
Order approving the assumption of the Purchased Contracts, each Purchased
Contract shall continue to be legal, valid, binding, enforceable and in full
force and effect on identical terms following the consummation of the
Transaction contemplated by this Agreement, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, (iii) after giving effect to a
Final Order approving the assumption of the Purchased Contracts, no Purchased
Contract prohibits or requires the consent of any Person to the assignment to
and assumption by Buyer or its designee of such Purchased Contract, (iv) no
party to any Purchased Contract has, to the Knowledge of the Sellers, repudiated
any provision thereof, and (v) no Seller who is a party to any Purchased
Contract is in breach or default, and to the Knowledge of each Seller, no other
party to any Purchased Contract is in breach or default, and to the Knowledge of
Sellers no event has occurred which, with notice or lapse of time, would
constitute a breach or default or permit termination, modification or
acceleration thereunder (other than any such breaches or defaults which shall be
cured pursuant to Order of the Bankruptcy Court).

ARTICLE VII
SURVIVAL; EXCLUSION OF WARRANTIES;
NO ASSUMPTION OF LIABILITIES; EMPLOYEES

     7.1 Survival. The representations and warranties made by Buyer and Sellers
under this Agreement and of each Party in any certificate delivered hereunder,
respectively, shall not survive beyond the Closing Date or a termination of this
Agreement.

     7.2 Exclusion of Warranties. The Subject Assets will be sold and delivered
and taken over “AS IS, WHERE IS,” on the Closing Date by Buyer without any
warranty or representation by Sellers whatsoever, express or implied, as to the
design, quality, condition, merchantability or seaworthiness, or as to the
fitness of the Vessels or the Equipment for any particular purpose or trade, and
the bills of sale referred to in Section 4.1(b) shall so provide. Except as
provided in Section 14.9, after the Closing, Sellers shall have no obligation
with respect to the Subject Assets. Buyer’s execution of the Protocol of
Delivery and Acceptance shall be conclusive evidence of Buyer’s acceptance of
the condition of the Vessels and the other Subject Assets.

     7.3 No Assumption of Liabilities. Other than with respect to the Assumed
Liabilities, Buyer will not assume, and hereby expressly disclaims any
assumption of, any Indebtedness, Liabilities or obligations (absolute or
contingent) of any kind of Sellers, including but not limited to (i) accounts
payable, (ii) Indebtedness of Sellers for money borrowed, (iii) Taxes of Sellers
or relating to ownership, use or operation of the Subject Assets on or prior to
the Closing Date, (iv)

20



--------------------------------------------------------------------------------



 



claims, litigation, Liabilities or obligations arising out of or relating to the
operations of Sellers, (v) Liabilities or obligations of any kind in respect of
any past or present stockholders, directors, officers, employees or consultants
of Sellers, whether under any contract or agreement, pursuant to any pension
plan or employee benefit plan or welfare plan, or otherwise, (vi) Liabilities or
obligations relating to recapture or any depreciable deduction, and/or (vii) any
other Liabilities or obligations of or relating to Sellers or any of their
Affiliates or related entities in any manner whatsoever.

     7.4 No Obligation for Employees. Buyer may offer employment to any Employee
without restriction by the Sellers. Sellers shall be responsible for any
Employee who is not offered employment and for complying with any applicable
notice or other requirements of applicable Law with respect to termination of
employees and layoffs. In addition, Sellers shall be responsible for satisfying
any employee benefit obligations relating to employment of Employees on and
prior to the Closing Date. Nothing in this Section 7.4 shall be deemed to impose
upon Buyer any Liabilities or responsibilities regarding individuals who do not
become employees of Buyer pursuant to offers of employment to Employees,
including, without limitation, Liabilities or responsibilities for (i) pension,
retirement, profit-sharing, savings, medical, dental, disability income,
continuing health coverage benefits, life insurance or accidental death
benefits, whether insured or self-insured, whether funded or unfunded,
(ii) workers’ compensation (both long term and short term) benefits, whether
insured or self-insured, whether or not accruing or based upon exposure to
conditions prior to the date of this Agreement or for claims incurred or for
disabilities commencing prior to the Closing Date, or (iii) severance benefits.
None of the Parties intend to create any rights or obligations for employment
and no past, present or future employees of Sellers or Buyer shall be treated as
third-party beneficiaries of this Section 7.4.

ARTICLE VIII
CONDITIONS TO CLOSING

     8.1 Buyer’s Conditions Precedent. In addition to the condition set forth in
Section 9.2 hereof, Buyer’s obligation to consummate the transactions
contemplated by this Agreement, including, without limitation, to accept the
Subject Assets from Sellers and to pay the Purchase Price in accordance with
Article III of this Agreement, is subject to fulfillment on or before the
Closing Date, of each the following conditions precedent:

     (a) all Governmental Approvals that are required to be obtained in
connection with the execution, delivery and performance of this Agreement and
the related documents have been obtained and are in effect at Closing,
including, without limitation, that, if applicable, the waiting period under the
HSR Act shall have expired or early termination shall have been granted;

     (b) all consents, waivers and approvals from all Governmental Authorities,
third parties and such other entities, as necessary for the consummation of the
Transaction shall have been obtained and Buyer shall have received copies
thereof;

     (c) Sellers shall have performed and complied in all respects with all
obligations and agreements required in this Agreement to be performed or
complied with

21



--------------------------------------------------------------------------------



 



by it prior to the Closing Date, including, without limitation, the transfer,
conveyance, assignment and delivery to Buyer of the Subject Assets free and
clear of all Liens (other than Permitted Exceptions);

     (d) Sellers’ representations and warranties in Article VI of this Agreement
that are qualified as to materiality or by the term “Material Adverse Effect”
shall be true and correct in all respects as of the Closing and any such
representations and warranties that are not so qualified shall be true and
correct in all material respects as of the Closing as though made at and as of
the Closing (or if made as of a specified date, only as of such date);

     (e) Sellers have completed all deliveries they are required to make under
Section 4.1;

     (f) there shall not have occurred since the Effective Date and be
continuing as of the Closing Date any Material Adverse Effect;

     (g) there shall not be in effect any Order by a Governmental Authority of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;

     (h) the Scheduling Order shall have been entered by the Bankruptcy Court in
a form and substance reasonably acceptable to the Buyer and such Order shall be
a Final Order; and

     (i) Sellers have complied in all material respects with their obligations
under paragraphs (a) through (k) of Section 9.1 of this Agreement.

     8.2 Sellers’ Conditions Precedent. In addition to the condition set forth
in Section 9.2 hereof, Sellers’ obligation to consummate the transactions
contemplated by this Agreement, including, without limitation, to sell,
transfer, assign, convey and deliver the Subject Assets to Buyer at Closing is
subject to fulfillment on or before the Closing Date, of each of the following
conditions precedent:

     (a) all Governmental Approvals that are required to be obtained in
connection with the execution, delivery and performance of this Agreement and
the related documents have been obtained and are in effect at Closing,
including, without limitation, that, if applicable, the waiting period under the
HSR Act shall have expired or early termination shall have been granted;

     (b) all consents, waivers and approvals from all Governmental Authorities,
third parties and such other entities, as necessary for the consummation of the
Transaction shall have been obtained;

     (c) Buyer’s representations and warranties in Article V of this Agreement
that are qualified as to materiality shall be true and correct in all respects
as of the Closing and any such representations and warranties that are not so
qualified shall be true and

22



--------------------------------------------------------------------------------



 



correct in all material respects as of the Closing as though made at and as of
the Closing (or if made as of a specified date, only as of such date);

     (d) Buyer has paid Sellers the amounts required under Sections 4.2(b) of
this Agreement; and

     (e) Buyer has made the other deliveries required under Section 4.2 of this
Agreement.

ARTICLE IX
SELLERS’ BANKRUPTCY

     9.1 Procedure for Approval of Transaction.

     (a) Filing of Appropriate Motions; Provision of Notice. As soon as
reasonably practicable following execution of this Agreement (but in any event
no later than the date that is three (3) Business Days following the Effective
Date), Sellers shall file with the Bankruptcy Court (i) the Sale Motion, seeking
entry of the Approval Order and (ii) the Scheduling Motion, seeking entry of the
Scheduling Order. Buyer agrees that it will promptly take such actions as are
reasonably requested by Sellers to assist in obtaining the Approval Order and
the Scheduling Order, including furnishing affidavits or other documents or
information for filing with the Bankruptcy Court for the purposes, among others,
of providing necessary assurances of performance by Buyer under this Agreement
and demonstrating that Buyer is a “good faith” purchaser under Section 363(m) of
the Bankruptcy Code. In the event the entry of the Approval Order or the
Scheduling Order shall be appealed, Sellers and Buyer shall each use its
commercially reasonable efforts to defend such appeal. Sellers shall give notice
of the Sale Motion, Scheduling Motion and Sale Hearing as reasonably requested
by Buyer and required by the Bankruptcy Code or applicable Bankruptcy Rules.

     (b) Scheduling Motion. Sellers shall request the scheduling of the
Scheduling Hearing on the first available and practicable date after the
Effective Date, but in any event not later than twenty-one (21) days after
filing the Scheduling Motion.

     (c) Form of Scheduling Order. Simultaneously with their filing of the
Scheduling Motion, Sellers shall submit the Scheduling Order for the Bankruptcy
Court’s approval and execution. The Scheduling Order shall approve the
procedures attached hereto as Exhibit G, including, among other things, (i) the
approval of competitive bidding and sale procedures and the payment of the
Break-Up Fee and Expense Reimbursement and (ii) the scheduling of the Auction to
occur after the entry of the Scheduling Order as specified in Exhibit G.

     (d) Back-Up Bidder. Provided a Competing Transaction fails to close and
this Agreement has not been terminated, Buyer shall remain obligated to
consummate the Transaction for a period of sixty (60) days after the Bankruptcy
Court enters an Order authorizing the Competing Transaction; provided Sellers
seek to obtain such Order authorizing the Competing Transaction within fourteen
(14) days of the date on which the Auction concludes.

23



--------------------------------------------------------------------------------



 



     (e) Break-Up Fee and Expense Reimbursement. If, following the entry of the
Scheduling Order, this Agreement is terminated (i) by Sellers pursuant to
Section 13.1(b) or by Buyer pursuant to Sections 13.1(c) or (g) or (ii) by
either Party pursuant to Section 13.1(f), Sellers agree to pay to Buyer:

     (i) an amount equal to $1,878,500 (which is an amount equal to two and one
half percent (2.5%) of the value attributable by Buyer to the Break-Up Fee
Assets, which, solely for purposes of calculating the Break-Up Fee and for no
other purpose, is hereby fixed by Buyer at Seventy-Five Million One Hundred
Thousand Dollars ($75,100,000)) as a break up fee (the “Break-Up Fee”); and

     (ii) an amount in respect of the reasonable expenses of outside counsel in
connection with drafting, negotiating and performing this Agreement and fees and
other reasonable expenses incurred in connection herewith (including, without
limitation, any filing fees (including with respect to the HSR Act), or other
amounts seeking the approvals necessary and appropriate to consummate the
Transaction), in each case as actually incurred by Buyer (but not exceeding Five
Hundred Thousand Dollars ($500,000) in the aggregate) (the “Expense
Reimbursement”).

The combined Break-Up Fee and Expense Reimbursement shall be payable by Sellers
as a superpriority administrative expense claim (and, in the case of the
Break-Up Fee, shall be payable by Sellers without the need for further
application or request filed with the Bankruptcy Court) to Buyer in cash, by
wire transfer of immediately available funds to an account designated by Buyer.
In the event the Break-Up Fee and Expense Reimbursement become payable for any
reason other than the sale of all or any portion of the Subject Assets to a
Person other than Buyer, Sellers shall pay to Buyer the Break-Up Fee and Expense
Reimbursement on the earlier of (A) the effective date of any chapter 11 plan
confirmed in the Bankruptcy Case, or (B) one (1) year after the Petition Date.
In the event the Break-Up Fee and Expense Reimbursement become payable because
of the sale of all or any portion of the Subject Assets (including as part of a
Competing Transaction) to a Person other than Buyer, Sellers shall pay to Buyer
the Break-Up Fee and Expense Reimbursement contemporaneously with the
consummation of a Competing Transaction or other applicable sale of the Subject
Assets or any portion thereof. The combined Break-Up Fee and Expense
Reimbursement shall be paid in recognition of the substantial costs incurred by
Buyer in evaluating the Transaction, negotiating this Agreement, and otherwise
devoting its time, attention and resources to closing the Transaction. Upon
payment of the Break-Up Fee, Sellers shall be fully released and discharged from
any liability or obligation under or resulting from this Agreement and Buyer
shall not have any other remedy or cause of action under or relating to this
Agreement or any applicable Law.

     (f) Sale Motion. Sellers shall file the Sale Motion seeking entry of the
Approval Order and deadlines for filing and serving objections and responses to
the relief requested in the Sale Motion as set forth in Section 9.1(a) above,
and requesting that the Sale Hearing occur on a date that is within fifty
(50) days after entry of the Scheduling Order.

24



--------------------------------------------------------------------------------



 



     (g) Proposal and Submission of Approval Order. Simultaneously with the
submission of the Sale Motion, Sellers shall propose and submit the Approval
Order to the Bankruptcy Court for execution at the Sale Hearing. The Approval
Order shall be submitted to Buyer for its review (and shall be subject to its
reasonable approval) prior to the filing of same with the Bankruptcy Court.

     (h) Assumption of Executory Contracts and Unexpired Leases. Sellers will
assume and assign to Buyer the Purchased Contracts at the Closing. Sellers will
request as part of the Sale Motion that Sellers be granted authority to file
with the Bankruptcy Court and serve on all non-Seller parties to the Purchased
Contracts notice of Sellers’ intent to assume and assign that party’s Contract,
with such notice to be served no later than twenty (20) days before the Sale
Hearing. The cure amount for the Purchased Contracts to be assumed shall be
included in that party’s notice. Sellers shall further request that the
non-Seller party have until seven (7) days before the Sale Hearing to object to
the cure amount listed, and must state in its objection with specificity what
the proper cure amount should be and provide sufficient documentation in support
thereof. If no objection is timely received, Sellers shall request that the
Bankruptcy Court set the cure amount as the amount listed in the notice.

     (i) Cooperation. Buyer and Sellers shall cooperate in filing and
prosecuting the Scheduling Motion and Sale Motion and obtaining entry of the
Scheduling Order and the Approval Order.

     (j) Solicitation of Bidders. Except in connection with the Auction or as
otherwise consistent with the Bidding Procedures, the Scheduling Order or any
other Order of the Bankruptcy Court, Sellers shall not, and shall cause their
respective employees, officers, directors, representatives and agents not to,
solicit or initiate discussions or negotiations with any Person (other than
Buyer) with respect to the Subject Assets (or any portion thereof) or a
Competing Transaction without the written consent of Buyer. Notwithstanding the
foregoing, nothing contained herein shall prohibit the Sellers or their
respective employees, officers, directors, representatives and agents from
providing information to any Person in response to unsolicited inquiries
regarding a potential Competing Transaction.

     (k) Contact with Other Prospective Buyers. Buyer shall not contact any
other Person with respect to the Subject Assets or a Competing Transaction as a
prospective Buyer, without the written consent of Sellers.

     9.2 Condition to Closing Relating to Bankruptcy. In addition to the
conditions to Closing set forth in Sections 8.1 and 8.2 of this Agreement, the
Closing shall be subject to the satisfaction of the condition that the
Bankruptcy Court shall have entered the Approval Order, and such order shall be
a Final Order.

25



--------------------------------------------------------------------------------



 



ARTICLE X
COVENANTS;
TRANSFER OF TITLE AND DELIVERY OF VESSELS

     10.1 Covenants with Respect to Conduct Prior to Closing. During the period
from the date hereof through the Closing Date, the Sellers and Buyer covenant
and agree as follows:

     (a) Access. Each Seller agrees that, prior to the Closing Date, Buyer shall
be entitled, through its officers, employees and representatives (including,
without limitation, its legal advisors and accountants), to make such
investigation of the Subject Assets and Assumed Liabilities and related
properties of Sellers as it reasonably requests and deems necessary or
appropriate for the purposes of familiarizing itself with and evaluating the
Subject Assets and Assumed Liabilities or obtaining any necessary and
appropriate Permits for the transactions contemplated by this Agreement, and the
Buyer shall be permitted to make extracts and copies of such information. Any
such investigation and examination shall be conducted under reasonable
circumstances, and Sellers shall cooperate fully therein. No investigation by
Buyer prior to or after the date of this Agreement shall diminish or obviate any
of the representations, warranties, covenants or agreements of Sellers contained
herein. In order that Buyer may have full opportunity to make such physical and
diligence review, examination or investigation as it may reasonably request of
the Subject Assets, Sellers shall cause the officers, employees, consultants,
agents, accountants, attorneys and other representatives of Sellers to cooperate
fully with such representatives in connection with such review and examination.
Without limiting the generality of the foregoing, Buyer shall be entitled to
conduct or cause to be conducted at or on the Subject Assets such surveys, tests
and inspections, including, environmental inspections and tests, as Buyer shall
deem necessary or useful in connection with its acquisition of such Subject
Assets.

     (b) Operation of Subject Assets. Except as otherwise expressly provided by
this Agreement or with the prior written consent of Buyer, Sellers shall own,
use and operate the Subject Assets only in the ordinary course of business
consistent with past practice of Sellers after the Petition Date and preserve
such assets in their current condition (ordinary wear and tear excepted), shall
comply in all material respects with all applicable Laws in regard to the
Subject Assets and Assumed Liabilities, shall not take any action which would
adversely affect the ability of the Parties to consummate the transactions
contemplated by this Agreement, shall not introduce any material change with
respect to the operation of the Subject Assets, in each case, other than in the
ordinary course of business of Sellers after the Petition Date or enter into any
transaction or enter into, modify or renew any Contract relating to the Subject
Assets that is not in the ordinary course of business of Sellers after the
Petition Date, and shall not agree to do anything prohibited by this
Section 10.1(b) or anything that would make any of the representations and
warranties of the Sellers in this Agreement untrue or incorrect in any material
respect.

     (c) Consents. Sellers shall use their best efforts, and Buyer shall
cooperate with Sellers, to obtain at the earliest practicable date all consents
and approvals required to consummate the transactions contemplated by this
Agreement.

26



--------------------------------------------------------------------------------



 



     (d) Governmental Approvals. In addition to the matters to be presented to
the Bankruptcy Court under Section 9.1 hereof, as promptly as practical after
the date of this Agreement, each Seller shall make all filings required by
applicable Law to be made by it in order to consummate the transactions
contemplated by this Agreement. In addition, (and if applicable) Sellers and
Buyer shall make or cause to be made such filings and Buyer shall pay any fees
under the HSR Act within seven (7) Business Days of the entry of the Scheduling
Order and such Parties shall request earlier termination of the waiting period
thereunder. All documents required to be filed by any Seller with any
Governmental Authority in connection with this Agreement or the transactions
contemplated by this Agreement will comply in all material respects with the
provisions of applicable Law. Each Seller and Buyer agree to cooperate and use
their best efforts to obtain all (and will immediately prepare all
registrations, filings and applications, requests and notices preliminary to
obtaining all) Governmental Approvals, Orders and Permits that may be necessary
or which may be reasonably requested by Buyer to consummate the transactions
contemplated by this Agreement, including, without limitation, notifying
foreign, state and local agencies that have issued Permits to any Seller or one
or more of its employees of the consummation of the transactions contemplated
hereby; provided, however, that, notwithstanding anything to the contrary
provided herein, neither Buyer nor any of its Affiliates shall be required in
connection with obtaining such Governmental Approvals (i) to hold separate
(including by trust or otherwise) or divest any of its businesses, product lines
or assets, or any of the Subject Assets, (ii) to agree to any limitation on the
operation or conduct of its business and operations or the Subject Assets, or
(iii) to waive any of the conditions to this Agreement set forth in Section 8.1.

     (e) Notification of Certain Matters. Sellers shall give prompt written
notice to Buyer of, (i) the occurrence, or failure to occur, of any event that
would be likely to cause any representation or warranty of such Seller contained
in this Agreement to be untrue or inaccurate in any material respect at any time
from the date of this Agreement to the Closing Date, (ii) any failure of any
Seller, as the case may be, to comply with or satisfy, in any material respect,
any covenant, condition or agreement to be complied with or satisfied by it
under this Agreement, (iii) the occurrence of any fact or condition after the
date of this Agreement that would be reasonably likely to cause or constitute a
breach of any representation or warranty had such representation or warranty
been made at the time of the occurrence, or such Seller’s discovery of, such
fact or condition, (iv) any fact or condition of which Seller obtains knowledge
which has had or could reasonably be expected to have or result in a Material
Adverse Effect, and (v) the occurrence of any event that may make the
satisfaction of the conditions set out in Article VIII impossible or unlikely.
No such notification shall affect the representations or warranties of the
Sellers or the conditions to their respective obligations hereunder.

     10.2 Transfer of Title. Title and risk of loss of or damage to the Subject
Assets will pass from Sellers to Buyer at the time appearing on the Protocol of
Delivery and Acceptance (provided for in Section 10.6) which shall be the time
of Closing.

     10.3 Inspections and Due Diligence. On or prior to the Effective Date,
Buyer shall have inspected and accepted each Vessel’s classification records.

27



--------------------------------------------------------------------------------



 



     10.4 Notices; Time and Place of Delivery.

     (a) Sellers shall prepare the Subject Assets for delivery in due course and
in time for the Closing, and shall keep Buyer well informed of the state of
readiness for delivery of the Subject Assets.

     (b) Sellers shall deliver the Vessels at a safe and accessible berth or
anchorage at the Port of New Orleans, Louisiana or such other location to be
determined by the Parties. The Equipment, Inventory and other Subject Assets
(other than the Vessels) shall be delivered at its location at the time of the
Closing, which location Sellers shall notify to Buyer in advance of the Closing.

     10.5 Buyer Responsibilities Upon Delivery. Immediately upon delivery, Buyer
shall have and assume all responsibility and liability as to any tugboats or
other boats or related equipment necessary to secure the Vessels at their berths
or transfer the Vessels to other berths at Buyer’s choice. Buyer will secure all
necessary arrangements and approvals through the U.S. Coast Guard, Port of New
Orleans, Louisiana or other appropriate governmental or regulatory authority
regarding the berthing or transfer of the Vessels upon delivery by Sellers.

     10.6 Delivery Procedure. Sellers shall deliver the Vessels and Equipment to
a duly authorized representative of Buyer who shall execute and deliver to
Sellers a “Protocol of Delivery and Acceptance” in the form attached hereto as
Exhibit H, which shall evidence the delivery of the respective Vessel to Buyer.

     10.7 Spares, etc. Forwarding charges for spare parts and spare equipment,
if any, shall be for Buyer’s account. Captain’s, officers’ and crew’s personal
belongings including the slop chest are excluded from the Transaction.

ARTICLE XI
TAXES

     11.1 Responsibility for Taxes.

     (a) In accordance with Section 1146(c) of the Bankruptcy Code, the making
or delivery of any instrument of transfer, including the filing of any deed or
other document of transfer to evidence, effectuate or perfect the rights,
transfers and interests contemplated by this Agreement, shall be in connection
with the Approval Order and as such shall be free and clear of any and all
transfer Tax, stamp Tax or similar Taxes; provided, however, that if any such
Taxes are due in connection with the transactions contemplated herein, Buyer, on
the one hand, and Sellers, on the other hand, shall each pay one-half of the
amount of any such Taxes and they shall pay such amount in a timely manner. The
instruments transferring the Subject Assets to Buyer shall contain the following
endorsement:

“Because this instrument has been authorized pursuant to an Order of the United
States Bankruptcy Court for the Eastern District of Louisiana, in connection
with a plan of reorganization of the

28



--------------------------------------------------------------------------------



 



Grantor, it is exempt from transfer taxes, stamp taxes or similar taxes pursuant
to 11 U.S.C. Section 1146(c)”.

     (b) Except as otherwise provided in this Section 11.1(b), Sellers shall
bear all property and ad valorem tax liabilities with respect to the Subject
Assets if the Lien or assessment date arises prior to the Closing Date
irrespective of the reporting and payment dates of such Taxes. All ad valorem
and other real property Taxes, personal property Taxes, or ad valorem
obligations and similar recurring Taxes and fees on the Subject Assets for
taxable periods beginning before, and ending after, the Closing Date, shall be
prorated between Buyer, on the one hand, and Sellers, on the other hand, as of
12:01 a.m., New York time, on the Closing Date. With respect to Taxes described
in this Section 11.1(b), Seller shall timely file all Tax Returns due before the
Closing Date with respect to such Taxes and Buyer shall prepare and timely file
all Tax Returns due after the Closing Date with respect to such Taxes. If one
Party remits to the appropriate Taxing Authority payment for Taxes, which are
subject to proration under this Section 11.1(b) and such payment includes the
other Party’s share of such Taxes, such other party shall promptly reimburse the
remitting party for its share of such Taxes.

     11.2 Cooperation on Tax Matters. Buyer and Sellers shall furnish or cause
to be furnished to each other, as promptly as practicable, such information and
assistance relating to the Subject Assets and the Assumed Liabilities as is
reasonably necessary for the preparation and filing of any Tax Return, claim for
refund or other required or optional filings relating to Tax matters, for the
preparation for any Tax audit, for the preparation for any Tax protest, for the
prosecution or defense of any suit or other proceeding relating to Tax matters.

     11.3 Preparation of Allocation Schedule.

     (a) Not later than sixty (60) days after the Closing Date, Buyer shall
prepare and deliver to Sellers copies of Form 8594 and any required exhibits
thereto (the “Asset Acquisition Statement”) allocating the total consideration
paid to Sellers hereunder among the Subject Assets. Buyer shall prepare and
deliver to Sellers from time to time revised copies of the Asset Acquisition
Statement (the “Revised Statements”) so as to report any matters on the Asset
Acquisition Statement that need updating (including purchase price adjustments,
if any). The total consideration paid by Buyer for the Subject Assets shall be
allocated in accordance with the Asset Acquisition Statement or, if applicable,
the last Revised Statements, provided by Buyer to Sellers, and all income Tax
Returns and reports filed by Buyer and Sellers shall be prepared consistently
with such allocation.

     (b) The Asset Acquisition Statement, however, shall not be inconsistent
with any final determination by the Bankruptcy Court, made in its sole
discretion after notice to all parties in interest, concerning the values of the
Subject Assets. Any such determination by the Bankruptcy Court will govern the
allocation of the total consideration paid to Sellers hereunder among the
Subject Assets for all purposes.

29



--------------------------------------------------------------------------------



 



ARTICLE XII
DISPUTE RESOLUTION; SERVICE; GOVERNING LAW

     12.1 Dispute Resolution; Service of Process; Waiver of Jury Trial.

     (a) If any dispute should arise in connection with the interpretation and
fulfillment of this Agreement, the dispute will be brought in the United States
Bankruptcy Court for the Eastern District of Louisiana or such other court as
may have jurisdiction over the Bankruptcy Case; provided, however, that if the
Bankruptcy Court refuses to accept jurisdiction over any such dispute, then each
Party hereto hereby irrevocably submits to and accepts for itself and its
properties, generally and unconditionally, the non-exclusive jurisdiction of and
service of process pursuant to the laws of the State of New York and the rules
of its courts, waives any defense of forum non conveniens and agrees to be bound
by any judgment rendered thereby arising under or out of in respect of or in
connection with this Agreement or obligation hereunder. Each Party further
irrevocably designates and appoints the individual identified in or pursuant to
Section 14.3 hereof to receive notices on its behalf, as its agent to receive on
its behalf service of all process in any such Action before any Governmental
Authority, such service being hereby acknowledged to be effective and binding
service in every respect. A copy of any such process so served shall be mailed
by registered mail to each party at its address provided in Section 14.3;
provided, that unless otherwise provided by applicable Law, any failure to mail
such copy shall not affect the validity of the service of such process. If any
agent so appointed refuses to accept service, the designating party hereby
agrees that service of process sufficient for personal jurisdiction in any
action against it in the applicable jurisdiction may be made by registered or
certified mail, return receipt requested, to its address provided in
Section 14.3. Each party hereby acknowledges that such service shall be
effective and binding in every respect. Nothing herein shall affect the right to
serve process in any other manner permitted by Law or shall limit the right of
any party to bring any action or proceeding against the other party in any other
jurisdiction if the Bankruptcy Court refuses to accept jurisdiction. Nothing
herein shall limit or otherwise affect any choice of Law or choice of venue made
by any Seller and Buyer in any other agreement to which they are both a party.

     (b) THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT THEY MAY HAVE TO
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION, OR IN ANY LEGAL PROCEEDING,
DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT, OR
ANY OTHER THEORY). EACH PARTY (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTIES WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

30



--------------------------------------------------------------------------------



 



     12.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the Bankruptcy Code and, to the extent not inconsistent with the
Bankruptcy Code, the internal laws of the State of New York, without giving
effect to any choice of law or conflicting provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the laws of any
jurisdiction other than New York to be applied. In furtherance of the foregoing,
the law of the State of New York will control the interpretation and
construction of this Agreement, even if under such jurisdiction’s choice of law
or conflict of laws analysis, the substantive law of some other jurisdiction
would ordinarily apply.

ARTICLE XIII
TERMINATION

     13.1 Termination. This Agreement may be terminated at any time at or before
the Closing (the “Termination Date”), as follows:

     (a) in writing, by mutual consent of the Parties;

     (b) at the election of Sellers, on or after June 30, 2005 if the Closing
shall not have occurred by the close of business on such date; provided that
Sellers are not in material default of their obligations hereunder; and provided
further, however, that if the Closing shall not have occurred by the close of
business on June 30, 2005 due solely to the failure of the Bankruptcy Court to
enter the Approval Order and all other conditions to the obligations of Buyer to
close hereunder that are capable of being fulfilled by June 30, 2005 shall have
been so fulfilled or waived (other than those conditions that, by their terms,
cannot be satisfied until Closing), then Sellers may not terminate this
Agreement under this subsection prior to July 31, 2005;

     (c) at the election of Buyer, on or after the earlier (such earlier date,
the “Outside Date”) of:

     (i) June 30, 2005, if the Closing has not occurred by such date and an
Order authorizing a Competing Transaction has not been entered by such date; and

     (ii) sixty (60) days after entry of an Order authorizing a Competing
Transaction;

provided, that, in each case, Buyer is not in material default of its
obligations under this Agreement; provided, further, however, that if the
Closing shall not have occurred by June 30, 2005 due solely to the failure of
the Bankruptcy Court to enter the Approval Order (other than as a result of
Sellers’ failure to prosecute the Sale Motion and/or timely pursue entry of the
Approval Order) and all other conditions to the obligations of Seller to close
hereunder that are capable of being fulfilled by June 30, 2005 shall have been
so fulfilled or waived (other than those conditions that, by their terms, cannot
be satisfied until Closing), then Buyer shall not have the right to terminate
this Agreement under clause (i) above prior to July 31, 2005. If the Bankruptcy
Court has entered an Approval Order approving the Transaction prior to June 30,
2005, but such Order has not become a Final Order by June 30, 2005, Buyer may
not terminate this Agreement under clause (i)

31



--------------------------------------------------------------------------------



 



above until the date that is ten (10) Business Days after the Approval Order
becomes a Final Order. If the date for termination under this subsection
(c) shall have been extended to July 31, 2005 due to the failure of the
Bankruptcy Court to enter the Approval Order on or before June 30, 2005, and the
Bankruptcy Court shall then have entered the Approval Order on or prior to
July 31, 2005, then Buyer shall not be permitted to terminate this Agreement
until the later of (x) July 31, 2005 and (y) after the date that immediately
follows the date on which the Approval Order becomes a Final Order;

     (d) by Sellers, on the one hand, or Buyer, on the other hand, if there
shall be any applicable Law (including, without limitation, a nonappealable
Final Order of a Governmental Authority of competent jurisdiction) restraining,
enjoining or otherwise prohibiting the consummation of the Transaction;

     (e) by Buyer, if a Scheduling Order in the form and substance contemplated
by this Agreement (unless Buyer shall have agreed to all modifications) shall
not have been approved by the Bankruptcy Court on or before May 4, 2005 and
entered promptly thereafter, and, as of the time of such termination of this
Agreement, the Scheduling Order shall not have been entered by the Bankruptcy
Court;

     (f) without further notice or action, by Buyer or Sellers upon the
consummation of a Competing Transaction;

     (g) by Buyer, so long as Buyer is not then in material breach of its
obligations under this Agreement, if there shall have been a material breach by
any of Sellers of any representation, warranty, covenant or agreement of any
Seller set forth in this Agreement resulting in a Material Adverse Effect, in
each case such that the conditions set forth in Section 8.1 would not be
satisfied and such breach (i) cannot be cured by the Outside Date or (ii) has
not been cured within thirty (30) days of the date on which the applicable
Seller receives written notice thereof from Buyer; or

     (h) by Sellers, so long as no Seller is then in material breach of its
obligations under this Agreement, if there shall have been a material breach by
the Buyer of any representation, warranty, covenant or agreement of Buyer set
forth in this Agreement, in each case such that the conditions set forth in
Section 8.2 would not be satisfied and such breach (i) cannot be cured by the
Outside Date or (ii) has not been cured within thirty (30) days of the date on
which the Buyer receives written notice thereof from Sellers.

     13.2 Procedure Upon Termination. In the event of termination and
abandonment by Buyer or Sellers, or both, pursuant to Section 13.1 hereof,
except as provided in Section 13.1(f)(in which case no notice shall be
required), written notice thereof shall forthwith be given to the other Party or
Parties, and this Agreement shall terminate, and the purchase of the Subject
Assets hereunder shall be abandoned, without further action by Buyer or Sellers.

     13.3 Effect of Termination. In the event that this Agreement is validly
terminated as provided herein, then each of the Parties shall be relieved of
their duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without

32



--------------------------------------------------------------------------------



 



liability to Buyer or Sellers; provided, however, that the rights and
obligations of the Parties set forth in Sections 3.2, 9.1(e), 14.13 and this
Section 13.3 shall survive any such termination and shall be enforceable
hereunder; provided, further, however, that nothing in this Section 13.3 shall
relieve Buyer or Sellers of any liability for any willful breach of its
obligations under this Agreement in any material respect.

ARTICLE XIV
MISCELLANEOUS PROVISIONS

     14.1 Amendments and Waivers. This Agreement may be amended and any
provision hereof may be waived from time to time only by written agreement
signed by the Parties. No action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any Party, shall be
deemed to constitute a waiver by the Party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein. The waiver
by any Party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.

     14.2 Severability. If any provision of this Agreement is held to be in
conflict with any Law or is otherwise held to be unenforceable for any reason
whatsoever, such circumstances shall not have the effect of rendering the
provision in question inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision or provisions herein contained
invalid, inoperative or unenforceable to any extent whatsoever. The invalidity
of any one or more phrases, sentences, clauses or sections of this Agreement
shall not affect the remaining portions of this Agreement, or any part thereof,
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party.

     14.3 Notices. Unless otherwise provided in this Agreement, any notice
permitted or required hereunder must be in writing and shall be deemed given
(i) when personally delivered (with confirmation of receipt), (ii) one Business
Day following the day sent by overnight delivery service (with written
confirmation of receipt), (iii) upon written confirmation of receipt after being
sent by United States registered or certified mail, postage prepaid, or
(iv) when sent by telecopy (provided that the telecopy is confirmed by written
transmission), addressed as follows:

If to Buyer to:

Cal Dive International, Inc.
c/o Martin R. Ferron, President
400 N. Sam Houston Parkway E.
Suite 400
Houston, Texas 77060

33



--------------------------------------------------------------------------------



 



Telecopier: (281) 618-0500

with a copy to:

Weil, Gotshal & Manges LLP
c/o Alfredo R. Pérez
700 Louisiana, Suite 1600
Houston, Texas 77002
Telecopier: (713) 224-9511

If to Sellers to:

Torch Offshore, Inc.
c/o David Phelps, Chief Restructuring Advisor
Telecopier: (877) 711-6966
c/o Robert Fulton, Manager
Telecopier: (504) 367-8605
401 Whitney Avenue, Suite 400
Gretna, Louisiana 70056

with a copy to:

Bridge Associates, LLC
c/o Anthony Schnelling
747 3rd Avenue, Suite 32A
New York, New York 10017
Telecopier: (212) 207-9294

Raymond James & Associates
c/o Raj Singh
250 Park Avenue, 2nd Floor
New York, New York 10077
Telecopier: (212) 297-5613

King & Spalding LLP
c/o George B. South III
1185 Avenue of the Americas
New York, New York 10036
Telecopier: (212) 556-2222

     Any purported notice by e-mail shall be without effect. All notices
required under this Agreement should specifically state that this is a “Notice
pursuant to Section 14.3 of the Torch Asset Purchase Agreement.”

     14.4 Captions. The provision of a Table of Contents, the division of this
Agreement into Articles, Sections and other subdivisions and the insertion of
headings are for convenience

34



--------------------------------------------------------------------------------



 



of reference only and shall not affect or be utilized in construing or
interpreting this Agreement. All references in this Agreement to any “Section”
are to the corresponding Section of this Agreement unless otherwise specified.

     14.5 No Partnership. Nothing herein contained shall be deemed or construed
to create a partnership or joint venture between the Parties.

     14.6 Counterparts; Delivery by Facsimile. This Agreement may be executed in
any number of counterparts and by different parties hereto on separate
counterparts, each of which shall be deemed to be an original. Such counterparts
shall constitute one and the same agreement. This Agreement, and any amendments
hereto, to the extent signed and delivered by means of a facsimile machine,
shall be treated in all manner and respects as an original Contract and shall be
considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such Contract, each other party hereto or thereto shall re-execute
original forms thereof and deliver them to all other parties. No party hereto or
to any such Contract shall raise the use of a facsimile machine to deliver a
signature or the fact that any signature or Contract was transmitted or
communicated through the use of a facsimile machine as a defense to the
formation of a Contract and each such party forever waives any such defense.

     14.7 General Interpretive Principles. Except as otherwise expressly
provided or unless the context otherwise requires, the defined terms in this
Agreement shall include the plural as well as the singular, and the use of any
gender herein shall be deemed to include any other gender. When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-Business Day, the period in question shall end on the next
succeeding Business Day. Any reference in this Agreement to $ shall mean U.S.
dollars. The Exhibits and Schedules to this Agreement are hereby incorporated
and made a part hereof and are an integral part of this Agreement. All Exhibits
and Schedules annexed hereto or referred to herein are hereby incorporated in
and made a part of this Agreement as if set forth in full herein. Any
capitalized terms used in any Schedule or Exhibit but not otherwise defined
therein shall be defined as set forth in this Agreement. The words such as
“herein,” “hereinafter,” “hereof,” and “hereunder” refer to this Agreement as a
whole and not merely to a subdivision in which such words appear unless the
context otherwise requires. The word “including” or any variation thereof means
“including, without limitation” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it.

     14.8 Punitive, Consequential, and Special Damages. Under no circumstances
shall either Party be liable to the other for any punitive, consequential, or
special damages.

     14.9 Further Assurances. Sellers and Buyer agree to take all necessary
action and to deliver or cause to be delivered at Closing and at such other
times thereafter any such additional certificates, documents or instruments as
either of them may reasonably request for the purposes of carrying out this
Agreement and the transactions contemplated hereby. Without limitation of the
foregoing, from time to time following the Closing, Sellers and Buyer shall, and
shall cause their respective Affiliates to, execute, acknowledge and deliver all
such further conveyances,

35



--------------------------------------------------------------------------------



 



notices, assumptions, releases and acquaintances and such other instruments, and
shall take such further actions, as may be necessary or appropriate to assure
fully to Buyer and its respective successors or assigns, all of the properties,
rights, titles, interests, estates, remedies, powers and privileges intended to
be conveyed to Buyer under this Agreement and to assure fully to Sellers and its
successors and assigns, the assumption of the liabilities and obligations
intended to be assumed by Buyer under this Agreement, and to otherwise make
effective the transactions contemplated hereby.

     14.10 Entire Agreement. This Agreement, including any Exhibits and
Schedules attached hereto, constitutes the entire understanding and agreement
among the parties with respect to the subject matter of this Agreement, and
supersedes all prior and contemporaneous agreements and understandings,
inducements, or conditions, express or implied, oral or written, except as
contained in this Agreement. Except as specifically set forth herein, this
Agreement is not dependent upon the existence of any other agreement.

     14.11 Finders or Broker’s Fees. With the exception of their respective
financial advisors, Bridge Associates LLC and Raymond James & Associates, each
of Buyer (on the one hand), and Sellers (on the other hand), represents and
warrants that neither it nor any of its respective affiliates has dealt with any
broker or finder in connection with any of the transactions contemplated by this
Agreement, and no broker or other person is entitled to any commission or
finder’s fee in connection with any of these transactions. Each party shall bear
the fees and expenses of its respective financial advisors; except as
contemplated by the provisions relating to the Expense Reimbursement.

     14.12 Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any Person not a party to this Agreement.
No assignment of this Agreement or of any rights or obligations hereunder may be
made by any Seller or Buyer (by operation of law or otherwise) without the prior
written consent of the other Parties hereto and any attempted assignment without
the required consents shall be void; provided, however, that Buyer may assign
this Agreement and any or all rights or obligations hereunder (including,
without limitation, Buyer’s rights to purchase the Subject Assets) to any
Affiliate of Buyer or any Person from which it has borrowed money; provided,
further, that in the event of any such assignment, Buyer shall not be relieved
of its obligations hereunder. Upon any such permitted assignment, the references
in this Agreement to Buyer shall also apply to any such assignee unless the
context otherwise requires.

     14.13 Publicity. Neither any Seller nor Buyer shall issue any press release
or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
Parties hereto, which approval will not be unreasonably withheld or delayed,
except to the extent that a particular action is required by applicable Law or
by the applicable rules of any stock exchange on which Buyer or Seller lists
securities, provided that, to the extent required by applicable Law, the party
intending to make such release shall use its best efforts consistent with such
applicable Law to consult with the other party with respect to the text thereof.

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF both parties have hereunto placed their signatures on
the day and year first written above.

            SELLERS:


TORCH OFFSHORE, INC.
         /s/ ROBERT E. FULTON       Robert E. Fulton      Chief Financial
Officer     

                     /s/ LANA J. HINGLE STOCKSILL       Lana J. Hingle
Stocksill      Chief Administrative Officer     

            TORCH OFFSHORE L.L.C.
TORCH EXPRESS L.L.C.
         /s/ ROBERT E. FULTON       Robert E. Fulton      Chief Financial
Officer     

            BUYER:


CAL DIVE INTERNATIONAL, INC.
         /s/ MARTIN R. FERRON       Martin R. Ferron      President and COO     

 